In an action for a money judgment for the unsMllfulness and misrepresentation of defendants, as attorneys, causing plaintiffs, as administrators, to include in their account an exorbitant sum for legal services, plaintiffs appeal from an order dismissing their complaint for insufficiency. Order affirmed, with ten dollars costs and disbursements. The provisions of the decree charging the expenses of the reference to the estate rather than to the defendants personally, as alleged in the complaint itself, constitute a judicial determination of a court of competent jurisdiction. The appeal by defendant Hirsch from the order denying resettlement is dismissed, without costs. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.